                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                               NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     DANIEL CASTANO,                                      Case No. 18-cv-07627-JST (PR)
                                                         Petitioner,
                                   6
                                                                                              ORDER OF DISMISSAL
                                                  v.
                                   7

                                   8     ROBERT NEUSCHMID, Warden,
                                                         Respondent.
                                   9

                                  10

                                  11          On December 19, 2018, petitioner, proceeding pro se, filed a petition for writ of habeas
                                  12   corpus pursuant to 28 U.S.C. § 2254. That same day, the court sent a notification to petitioner,
Northern District of California
 United States District Court




                                  13   informing him that he did not pay the filing fee, nor did he file a complete application to proceed
                                  14   in forma pauperis (“IFP”). The court provided petitioner with a blank IFP application, along with
                                  15   a notification that the case would be dismissed if petitioner failed to pay the fee, or file a
                                  16   completed application with supporting documentation within twenty-eight days. More than
                                  17   twenty-eight days have passed, and petitioner has not paid the filing fee. Petitioner also has not
                                  18   filed a completed application to proceed IFP.
                                  19          Accordingly, the instant action is DISMISSED without prejudice. Because this dismissal

                                  20   is without prejudice, petitioner may move to reopen the action. Any such motion must contain

                                  21   either (1) payment for the filing fee of $5.00 or (2) a completed IFP application form. The Clerk

                                  22   shall re-send petitioner a blank IFP application.

                                  23          The Clerk shall terminate all motions, enter judgment, and close the file.

                                  24          IT IS SO ORDERED.

                                  25   Dated: February 12, 2019
                                                                                           ______________________________________
                                  26
                                                                                                         JON S. TIGAR
                                  27                                                               United States District Judge

                                  28
